Citation Nr: 1404355	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-24 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for status post prostatectomy with scar.

2.  Entitlement to an initial compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the Army from March 1973 to June 1980, April 1986 to July 1989, July 1990 to June 2004 and from August 2005 to February 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA system to ensure total review of the evidence.  

It is noted that the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge in May 2013.  Although the Veteran was notified of the time and date of the hearing by mail sent to his last known address, he failed to appear for that hearing and neither furnished an explanation for his failure to report nor requested a postponement or another hearing.  Pursuant to 
38 C.F.R. § 20.704(d), when an appellant fails to report for a scheduled hearing and has not requested a postponement, the case will be processed as though the request for a hearing was withdrawn.

The issue of secondary service connection for hyperthyroidism has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's Statement in Support of Claim, June 2008; see also QTC examination, April 2008.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  The Veteran's status post prostatectomy is manifested as daytime voiding every two to three hours and nocturia one time per night; the record is negative for urinary retention requiring intermittent or continuous catheterization, daytime voiding between one and two hours, nocturia of three to four times per night or the use of absorbent materials.

2.  The Veteran has one linear scar on his lower abdomen due to his radical prostatectomy which is nontender.  

3.  Erectile dysfunction is not manifested by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for status post prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.7, 4.115a, 4.115b, 7528 (2013).

2.  The criteria for a separate compensable rating for the prostatectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2013).

3.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.115b, DC 7522 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In July 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection post prostatectomy.  Service connection was subsequently granted for status post prostatectomy with scar and erectile dysfunction, and the Veteran appealed the 10 percent rating for status post prostatectomy and the 0 percent rating for erectile dysfunction.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Therefore, no further notice is needed.  

The Veteran's representative stated in his December 2013 brief that the Veteran's last VA examination was in February 2010 - over 45 months ago - and has requested a remand for a new examination.  However, neither the Veteran nor the representative has alleged that the Veteran's condition has worsened since the last examination.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  There is no evidence that the findings from the February 2010 examination are too old for evaluating the Veteran's disabilities.  Thus, the Board finds that a remand for a new examination is not warranted.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2013).

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Status Post Prostatectomy with Scar

The Veteran has contended that he is "receiving 10% for a scar . . . [and his] scar is not just a superficial skin disfigurement but a removal of [his] manhood."  He has further stated that he is only being rated for a scar and not for loss of a reproductive organ.  Finally, he has contended that the VA should amend his disability from "just a scar to the loss of [a] reproductive organ and reproductive ability as well as [his] secondary condition of continence due to prostatectomy."  See Veteran's Statement in Support of Claim, July 2009.  

As an initial matter, to address the Veteran's contention about his rating, the Board points out that his current residuals of prostate cancer have two separate ratings in effect.  A 10 percent rating is in effect for the residuals as manifested by voiding difficulties.  A separate non-compensable rating is in effect for residuals manifested by erectile dysfunction.  On top of these ratings, the Veteran receives additional special monthly compensation in his award for the loss of use of a creative organ.  The ratings for the residuals are discussed below.

Prostate cancer and other malignant neoplasms of the genitourinary system are initially rated as totally disabling while the disease is present and for six months after the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure. 3 8 C.F.R. § 4.115b, DC 7528, Note (2013).  After that, if there is no local reoccurrence or metastasis, the service-connected genitourinary disease is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528 (2013). 

Here, the Veteran's prostate cancer was treated with a radical prostatectomy in July 2004, and he has not had any recurrence or metastasis.  The current 10 percent rating is based on voiding dysfunction.  Further, because the Veteran's residuals include voiding dysfunction, and no renal dysfunction has been shown, the Board will rate the Veteran's residuals of a prostatectomy as voiding dysfunction.

Voiding dysfunction is rated under urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a.  

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows:  a 60 percent evaluation is assigned with required use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent evaluation is assigned with required wearing of absorbent materials that must be changes two to four times a day.  A 20 percent evaluation is assigned with required wearing of absorbent materials that must be changed less than two times a day.

As to urinary frequency, a 40 percent evaluation is assigned for a daytime voiding interval of less than one hour or awakening to void five or more times a night.  A 20 percent evaluation is assigned for a daytime voiding interval that is between one and two hours or awakening to void three to four times a night.  A 10 percent evaluation is assigned for a daytime voiding interval that is between two and three hours or awakening to void twice a night. 

Obstructed voiding allows for ratings up to 30 percent; however, the Board will not discuss the criteria for rating obstructed voiding, as this disability manifestation is not present herein.  

At the April 2008 QTC examination, the Veteran reported daytime voiding 5 times a day every 3 hours and nighttime voiding 2 times every 4 hours.  The Veteran did not have problems starting urination.  The examiner noted that the Veteran suffered from urinary incontinence.  He further noted that the Veteran's symptoms did not require the use of a pad, or other absorbent materials.  The Veteran did not require an appliance, such as a catheter.  

At the February 2010 VA examination, the examiner noted that the Veteran complained of urinary incontinence, but ultimately found the Veteran to suffer from stress incontinence which did not require the Veteran to wear absorbent material.  The Veteran complained of dribbling at the end of his stream since his 2004 procedure.  The examiner further noted that the Veteran's symptoms were daytime voiding every 2 to 3 hours and voiding 1 time per night.  

Based on the Veteran's symptoms throughout the appellate period, the Board finds that his disability picture most closely resembles the criteria for a 10 percent rating for urinary frequency.  Initially, the Board notes that the Veteran does not have leakage symptoms sufficient to warrant a compensable evaluation under those criteria.  He does not use absorbent materials, nor does he require the use of an appliance, such as a catheter.  Rather, his symptoms involve voiding frequency.  On that front, the evidence does not reflect that at any time has the Veteran exhibited daytime voiding between 1 and 2 hours, or awakening to void 3 or 4 times per night.  Thus, his symptoms fall within the 10 percent criteria.

Turning to the Veteran's scar, the Board finds that a separate compensable rating is not warranted.  A compensable rating for a linear scar is warranted for scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2013).  The April 2008 QTC examination revealed a level scar present on the Veteran's lower abdomen measuring about 15 cm by 1 cm.  The scar had disfigurement and hyperpigmentation of less than six square inches.  The examiner noted no tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation or abnormal texture.  The February 2010 VA examination revealed a surgical scar 13 cm linear midline and about 1.5 cm in width.  Since there is no evidence of an unstable or painful scar, a compensable rating for a scar is not warranted.  

The Veteran's scar has been described as linear; thus, Diagnostic Codes 7801 and 7802 are not for application.  Diagnostic Code 7805 provides that, for other scars (including linear scars) the evaluation of any disabling effect(s) not considered in a rating provided under other scar diagnostic codes should be accomplished under an appropriate diagnostic code.  38 C.F.R. § 4.118.  As the February 2010 VA examiner noted that the scar did not limit any function; and there were no pertinent findings, complications, signs or symptoms associated with the Veteran's scar.  Therefore, a compensable rating in accordance with Diagnostic Code 7805 is not warranted.

In this case, the Veteran has not been shown to be entitled to a rating in excess of 10 percent under any applicable criteria for his status post prostatectomy with scar at any time during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

IV.  Increased Rating for Erectile Dysfunction 
The Veteran has contended that he is impotent and cannot achieve and maintain an erection.  See QTC examination, April 2008.  
A compensable, 20 percent, rating is warranted where the penis has a deformity with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2013).  The regulations provide that where the criteria for a compensable rating are not met, a noncompensable rating must be assigned.  38 C.F.R. § 4.31 (2013).
In this case, the record reflects the Veteran's erectile dysfunction is manifested by loss of erectile power, but not by deformity of the penis.  Specifically, the April 2008 QTC examination revealed normal findings of the penis and testicles. Therefore, the Veteran does not meet or nearly approximate the criteria for a compensable rating under Diagnostic Code 7522.  See 38 C.F.R. § 4.31(2013). 

In regard to the acknowledged loss of erectile power, the Board notes that a footnote to Diagnostic Code 7522 indicates that review for entitlement to Special Monthly Compensation (SMC) for loss of use of creative organ under § 3.350 should be taken.  Here, the Veteran is already in receipt of SMC for loss of use of creative organ.  The statute and applicable regulations do not provide for a higher rate of SMC for the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k) (West 2002).  The rates of SMC are determined by statute and are not subject to the Board's discretion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
V.  Extraschedular Consideration  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to referral for consideration of an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.;
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of prostate cancer are inadequate.  Specifically, the Veteran primarily reports urinary frequency and erectile dysfunction.  The current 10 percent rating under DC 7528 is specifically for urinary and stress incontinence.  As to the Veteran's erectile dysfunction, he is in receipt of special monthly compensation for loss of use of a creative organ, which is in recognition of his problems with sexual intimacy with his wife.  Consequently, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

VI.  Total Disability Rating
Lastly, a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected post prostatectomy or erectile dysfunction prevent him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability and the issue of entitlement to a TDIU need not be addressed further.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 10 percent for status post prostatectomy with scar is denied.

Entitlement to a compensable rating for erectile dysfunction is denied. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


